                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

U.S. Bank National Association                   )
                                                 )
               Plaintiff,                        )
                                                 )
               vs.                               )   Case No. 19-CV-40-TCK-JFJ
                                                 )
Tonnie Nichols; Boris Nichols; United States     )
of America ex rel. Secretary of Housing and      )
Urban Development; First Fidelity Bank,          )
N.A.; State of Oklahoma ex rel. Oklahoma         )
Tax Commission; Jane Doe, as Occupant of         )
the Premises; and John Doe, as Occupant of       )
the Premises,                                    )
                                                 )
               Defendants.                       )

                                   OPINION AND ORDER

       Before the Court is Plaintiff U.S. Bank National Association’s Motion to Remand Action

to State Court (“Motion to Remand”) (Doc. 8). For reasons explained below, Plaintiff’s Motion

to Remand is GRANTED in part and DENIED in part. The case is REMANDED to the District

Court for Tulsa County.

I.     Remand

       Plaintiff filed this action on May 19, 2017 in the District Court for Tulsa County.

Defendants Boris Bernard Nichols and Tonnie Chicke Nichols (“Nichols Defendants”), appearing

pro se, filed a Notice of Removal with this Court on January 25, 2019 (Doc. 2). Plaintiff filed a

Motion to Remand and requested costs and expenses on January 31, 2019. (Doc. 8).

       The removing party must file a notice of removal within thirty days of receiving the

pleading or another document from which the party can first ascertain that the case is removable.

See 28 U.S.C. § 1446(b)(1) and (3). Failure to comply with this requirement warrants remand. Id.

In this case, the Nichols Defendants have had notice of this action at least since they were served



                                                1
on August 31, 2017. (Doc. 2, pg. 10.) However, they did not file their Notice of Removal until

January 25, 2019, over 16 months later. This removal falls well outside § 1446’s thirty-day

limitation. Additionally, in neither their Notice of Removal (Doc. 2) nor their Amended Notice of

Removal (Doc. 15) did the Nichols Defendants allege that the action had only become removable

within thirty days of their first Notice of Removal. Accordingly, this action was not appropriately

removed pursuant to § 1446 and should be remanded to the District Court of Tulsa County.

II.    Attorney Fees

       Plaintiff seeks an award of the costs and expenses, including reasonable attorney fees,

incurred as a result of the removal of this action. (Doc. 8.) Under 28 U.S.C. § 1447(c), “[a]n order

remanding the case may require payment of just costs and any actual expenses, including attorney

fees, incurred as a result of the removal.” The Court has discretion to award attorney fees, but

“only where the removing party lacked an objectively reasonable basis for seeking removal.”

Martin v. Franklin Cap. Cop., 546 U.S. 132, 141 (2005). In this case, Plaintiff has failed to

articulate the applicable standard for such an award, or to explain why the Court should find that

the removal of this action was objectively unreasonable, as opposed to merely not appropriate.

Accordingly, the Court does not find that removal was objectively unreasonable, and Plaintiff’s

request for costs and expenses is denied.

III.   Conclusion

       Plaintiff’s Motion to Remand (Doc. 8) is GRANTED in part and DENIED in part. The

case is REMANDED to the District Court for Tulsa County. Plaintiff’s Motion to Remand is

DENIED as to its request for costs and expenses.

       DATED THIS 4th day of April, 2019.

                                              __________________________________________
                                              TERENCE C. KERN
                                              United States District Judge

                                                 2
